Title: To George Washington from William Hartshorne & Company, 10 May 1793
From: William Hartshorne & Company
To: Washington, George



Respected Friend
Alexandria [Va.] May 10th 1793

We are much Obliged by thy favor of the 6th inst: should any provisions be called for by the French from this River and our Government undertake to pay their drafts for the Amount, we shall be happy to serve them.
Yesterday we made a Sale of 250 barrels Spfine Flour for 33/ ⅌ barrel payable in Notes negociable at the Bank of Alexandria in 60 days—we would have sold more but the Purchaser did not want it—at present it seems uncertain whither the price will continue or not, as we are still scarce of Vessels and large parcells of Flour are expected from the Mills in the Country.
Our Friend Robert Donaldson desired us to inform thee, he would take the Six hundred barrells of Flour thou has at thy Mill and at Col. Hooes Stores, at thirty three Shillings for Superfine and Thirty one Shillings for Fine, payable one half in Sixty and the other half in Ninety days. We are Respectfully Thy Friends

Wm Hartshorne & Co.


Wheat 6/3.
Corn 16/ @ 17/ ⅌ barrel

